IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,971




EX PARTE RANDY JAMES ANGLE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 199-81715-01 IN THE 199TH DISTRICT COURT
FROM COLLIN COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of
sexual assault of a child and three counts of indecency with a child and sentenced to six terms of
twenty years’ imprisonment. He did not appeal his convictions. 
            Applicant contends that trial counsel rendered ineffective assistance because he did not
advise Applicant that the limitations period in this cause had expired. Tex. Code Crim. Proc. art.
12.01. We remanded this application to the trial court for findings of fact and conclusions of law.
Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered
findings of fact and conclusions of law that counsel did not advise Applicant that limitations could
have barred the prosecution of this cause. The trial court recommended that we grant relief. After
conducting an independent review of the record, we agree that Applicant is entitled to relief.
Accordingly, relief is granted. The judgment in cause number 199-81715-01 from the 199th Judicial
District Court of Collin County is vacated, and Applicant is remanded to the Sheriff of Collin County
to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: August 20, 2008
Do Not Publish